                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                                    Charlottesville Division


ATLANTIC SPECIALTY INSURANCE
COMPANY,

       Plaintiff,

v.                                                          Civil Action No. 3:21-cv-00002

BOGDAN ANDREI BINDEA,

       Defendant, Third-party plaintiff,

v.

USG INSURANCE SERVICES, INC., et al.,

       Third-party defendant.


                       USG INSURANCE SERVICES, INC.’S
            REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS

       COMES NOW Third-Party Defendant USG Insurance Services, Inc. (“USG”), by

counsel, and files this reply to Third-Party Plaintiff Bogdan Andrei Bindea’s (“Bindea”)

Opposition to USG’s Motion to Dismiss and in support thereof states as follows:

                          RESPONSE TO BINDEA’S ARGUMENTS

       I.      A Rule 12(b)(6) Motion is a Proper Mechanism for Seeking Dismissal of an
               Improper Third-Party Complaint According to the Language of Rule 14
               Itself.

       Bindea alleges that USG’s Motion to Dismiss should be denied because a motion

pursuant to Fed. R. Civ. P. 12(b)(6) is not the “proper mechanism” by which to challenge a

Third-Party Plaintiff’s Rule 14 practice. Rather, he claims that “the proper mechanism for a

party to seek dismissal of [a] Third-Party Demand is a motion to strike or sever pursuant to Fed.
R. Civ. P. 14(a)(4)” claiming USG’s Motion should be denied. Third-Party Pl.’s Opp’n to Mot.

to Dismiss 8.

       It is unclear where Bindea got the idea that a Rule 12(b)(6) motion is an improper means

to challenge the substantive basis for of a Third-Party Complaint. This assertion is contradicted

by the language of the rule itself and federal court jurisprudence. USG doesn’t deny that it could

have filed a Motion to Strike under Rule 14. But that doesn’t negate its ability to move for

dismissal under Rule 12(b)(6). A motion to dismiss a third party complaint pursuant to Rule 12

is not improper merely because the applicable substantive law happens to come from Rule 14.

See, e.g., CHS, Inc. v. ABM Healthcare Support Services, Inc., 2020 WL 3869571 (W.D. Va.

2020 (Dillon, J.)); accord Tetra Tech EC/Tesoro Joint Venture v. Sam Temples Masonry, Inc.,

2011 WL 148964 at *2 (D.S.C. 2011)(granting a 12(b)(6) motion based on Rule 14 principles);

see also E.I. Dupont de Nemours and Co. v. Kolon Industries, Inc., 688 F.Supp.2d 443, 465

(E.D. Va. 2009)(granting Rule 12(b)(6) motion to dismiss third-party claim for failure to comply

with Rule 14).

       II.       Bindea’s Third-Party Complaint against USG is Improper.

       Bindea argues that the Court should allow Bindea’s Third-Party claims against USG

because “courts have routinely allowed impleader under similar circumstances presented here –

namely, when a first-party defendant insured in a declaratory action impleads the insurance

brokers and agents that may be liable to him should the first-party plaintiff insurer prevail on the

underlying declaratory judgment action.” Third-Party Pl.’s Opp’n to Mot. to Dismiss 8. The

most that can be said is that some courts have allowed the practice for the sake of efficiency,

even after acknowledging that allowing the third party practice is at odds with the clear language

of Rule 14.



                                                 2
       Federal courts in the Commonwealth, however, uniformly reject third party practice

unless the third-party plaintiff is asserting derivative liability against the third-party defendant

exactly as required by Rule 14. See CHS, Inc. v. ABM Healthcare Support Services, Inc., 2020

WL 3869571 (W.D. Va. 2020) (Dillon, J.); United States v. Savoy Senior Housing Corp, 2008

WL 631161 (W.D. Va. 2008)(Urbanski, J.). Kohl’s Dep’t Stores, Inc. v. Target Stores, Inc., 214

F.R.D. 406, 413 (E.D. Va. 2003); Watergate Landmark Condo. Unit Owners’ Ass’n v. Wiss,

Janey, Elstner Assocs., Inc., 117 F.R.D. 576, 578 (E.D. Va. 1987). In Watergate, Judge Ellis

described in plain terms when third party practice pursuant to Rule 14 is and is not appropriate:


       “In other words, a third party claim is not appropriate where the defendant and putative
       third party plaintiff says, in effect, “It was him, not me.” Such a claim is viable only
       where a proposed third party plaintiff says, in effect, “If I am liable to plaintiff, then my
       liability is only technical or secondary or partial, and the third party defendant is
       derivatively liable and must reimburse me for all or part ... of anything I must pay
       plaintiff.”

117 F.R.D. at 578.

       Atlantic Specialty does not contend that Bindea is liable to it and is not seeking any

financial relief. Bindea does not and cannot contend that his non-existent liability is “technical

or secondary or partial” or the USG has an obligation to “reimburse” or indemnify him from a

loss that is not even at issue in this lawsuit. Rather, Bindea is advancing a variant of the “it was

him, not me” argument rejected in CHS, Watergate and Kohls. According to Bindea, it was Uhr

or maybe USG, not Bindea who provided inaccurate information to Atlantic Specialty. Third

party practice is simply not permissible.

       III.    Bindea’s Third-Party Complaint Requests Declaratory Relief.

       Bindea argues that any understanding that his Third-Party Complaint seeks only

declarative relief is a “blatant misreading” of the pleading, and that the relief sought is plainly



                                                   3
not limited to mere declaratory relief. Third-Party Pl.’s Opp’n to Mot. to Dismiss 10. Bindea’s

Prayer for Relief unambiguously asks the Court to “declare” a finding, not render a judgment for

money. If that’s not the relief he intended to request, Bindea’s counsel know how to seek leave

to amend. More importantly, by making clear now that the true purpose of the third-party

complaint against USG is a money judgment, Bindea also makes even clearer that his claim

against USG is not the “pass through” claim Rule 14 allows. Quite plainly, there is no financial

loss alleged in the Complaint to pass through. If USG acted improperly in some way and

somehow damaged Bindea, then the declaratory relief requested is unnecessary. Complete relief

can be afforded by a traditional action at law.

       IV.     Bindea’s Claims Against USG are Contractual as Pleaded, and Virginia
               Courts Should Apply Virginia’s Contractual Choice-of-Law Rules.

       Bindea’s factual description of USG’s involvement in procurement of insurance is

limited to the following: “Uhr and ASAP utilized USG to assist with procuring the marine

insurance coverages requested by Bindea…USG was fully aware that it had been utilized by Uhr

and ASAP to procure marine insurance and coverages for the benefit of Bindea.” Third-Party

Compl. at ¶¶ 16, 17. Bindea argues that its claims against USG are tortious in nature. However,

the duties that Bindea alleges USG breached can only be contractual if they exist at all.

       As the forum state, it is characterization of the claims under Virginia law that controls,

not the characterization given by the pleader. In Ryder Truck Rental, Inc. v. UTF Carriers, Inc.,

790 F. Supp. 637 (W.D. Va. 1992), the plaintiff/insured moved to amend its complaint against

the insurer to add a claim sounding in tort seeking punitive damages for bad faith. Whether to

allow the amendment depended on whether the proposed amendment would be futile. The crux

of the issue was whether the law of Virginia, Connecticut or New York applied because Virginia

does not recognize bad faith by an insurer as a tort but Connecticut and New York do. If


                                                  4
Virginia law applied, the amendment was futile. If either Connecticut of New York law applied,

it wasn’t.

        The Court determined that a federal court sitting in diversity would apply the forum state,

including its choice of law rules. The Court then noted that a Virginia court would start by

applying Virginia law to characterize the claim as contract or tort. Because Virginia law

characterizes insurer bad faith claims as contract claims, a Virginia court would apply Virginia

choice of law rules for a contract case. Because Virginia choice of law rules in contract cases

require application of the law of the state where the contract was formed, Connecticut or New

York law would apply. Thus the amendment was not futile. The converse would also have been

true: If Virginia law characterized insurer bad faith claims as tort claims, a Virginia court would

apply Virginia choice of law rules for tort cases. Id. at 639.

        Under Virginia law, a claim for negligence in the procurement of insurance is definitively

a contract claim. See Filak v. George, 267 Va. 612, 618, 594 S.E.2d 610 (2004). Accordingly,

Virginia’s choice-of-law rules apply and dictate use of the doctrine of lex loci contractus. See

Woodson v. Celina Mut. Ins. Co., 211 Va. 423, 177 S.E.2d 610, 613 (1970). “Under Virginia

law, a contract is made when the last act to complete it is performed, and in the context of an

insurance policy, the last act is the delivery of the policy to the insured.” Seabulk Offshore, Ltd.

v. Am. Home Assurance Co., 377 F.3d 408, 419 (4th Cir. 2004).

        Bindea alleges that the policy was delivered to him in Virginia. See Third-Party Compl.

at ¶ 9. Under the doctrine of lex loci contractus, delivery of the policy to Bindea in Virginia was

the last act necessary to complete the contract, so Virginia law applies, including the economic

loss rule.




                                                  5
       V.      Bindea’s Claim Against USG is NOT for “Property Damage.”

       The Third-Party Complaint alleged negligence in the procurement of insurance, not

negligence causing the Vessel to capsize. The loss at issue is economic. This is decided law in

Virginia.

       In Filak, the plaintiff’s dream house burned to the ground – clearly damage to property.

The plaintiff’s claimed their insurance agent was negligent in procurement and/or negligently

represented what coverage was being bound. The Supreme Court of Virginia decided

unambiguously that any duty owed by the agent was contractual and that the economic loss rule

applied. See Sensenbrenner v. Rust, Orling & Neale, Architects, Inc., 236 Va. 419, 374 S.E.2d 55

(1988). Sensenbrenner is even more clear that what is alleged here is a contract claim, not a tort

claim for property damage: “Recovery in tort is available only when there is a breach of a duty

“to take care for the safety of the person or property of another.” Id. at 425, 374 S.E.2d at 58

(emphasis in original). The Sensenbrenners alleged defective design of a pool, which lead to

leaks, which in turn lead to damage to the main house. The Sensenbrenners characterized theirs

as a claim in tort because their property was damaged. The 4th Circuit certified a question to the

Supreme Court of Virginia whether the loss was property damage or economic loss. The Court

unambiguously answered that the Sensenbrenners “allege nothing more than disappointed

economic expectations.” Id.

       Bindea’s claims against USG are each presented as tort claims. Each is barred by

Virginia’s economic loss rule and its sidekick, the source of duty rule.

       WHEREFORE, for these reasons, USG requests entry of an order dismissing all claims

by Bindea against USG in the Third-Party Complaint.




                                                  6
Dated: May 27, 2021             Respectfully submitted,


                          USG INSURANCE SERVICES, INC.
                          __/s/ James W. Walker________________
                          James W. Walker, Esq. (VSB No. 29257)
                          O’Hagan Meyer, PLLC
                          411 East Franklin Street, Suite 500
                          Richmond, Virginia 23219
                          T: (804) 403-7100
                          F: (804) 237-0250
                          jwalker@ohaganmeyer.com
                          Counsel for USG Insurance Services, Inc.




                      7
                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 27th day of May, 2021, a copy of the foregoing

REPLY TO RESPONSE TO MOTION was served upon counsel of record via the Court’s

electronic filing system.




                                       ___/s/ James W. Walker________________
                                        (VSB No. 29257)




                                            8
